
	
		II
		112th CONGRESS
		2d Session
		S. 3629
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act to promote
		  the availability of affordable, clean-burning natural gas to North American
		  markets, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Natural Gas Transportation
			 Act of 2012.
		2.Definition of
			 Alaska natural gas transportation projectSection 102 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720) is amended by striking paragraph (2) and inserting
			 the following:
			
				(2)Alaska natural
				gas transportation projectThe term Alaska natural gas
				transportation project means—
					(A)any natural gas
				pipeline system that carries Alaska natural gas to a market (including related
				facilities subject to the jurisdiction of the Commission) that is authorized
				under—
						(i)the Alaska
				Natural Gas Transportation Act of 1976 (15 U.S.C. 719 et seq.); or
						(ii)section 103;
				and
						(B)any pipeline
				segment that the Commission finds could feasibly be incorporated into and serve
				as an integrated segment of the system described in subparagraph (A) (including
				the construction and operation of the segment), which shall be subject to this
				Act and the jurisdiction of the Commission under the Natural Gas Act (15 U.S.C.
				717 et seq.), regardless of whether the segment—
						(i)is proposed and
				constructed prior to the construction of the entire system described in
				subparagraph (A); or
						(ii)initially
				transports Alaska natural gas solely for delivery to consumers within the State
				of
				Alaska.
						.
		3.Federal
			 coordinatorSection 106(c) of
			 the Alaska Natural Gas Pipeline Act (15 U.S.C. 720d(c)) is amended—
			(1)in paragraph (1),
			 by striking and after the semicolon;
			(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)providing Federal
				agencies with comprehensive information about Alaska natural gas transportation
				projects, including industry developments, market factors, technology, and
				regulatory issues that could affect the Alaska natural gas transportation
				projects.
					.
			4.Definition of
			 Alaska natural gas pipelineSection 168(i)(16) of the Internal Revenue
			 Code of 1986 is amended—
			(1)in the matter preceding subparagraph (A),
			 by striking the State of Alaska and inserting the area in
			 the State of Alaska lying north of 64 degrees North latitude,
			 and
			(2)by striking subparagraph (A) and inserting
			 the following:
				
					(A)carries Alaska
				natural gas from the area of the United States (within the meaning of section
				638(1)) lying north of 64 degrees North latitude to a market,
				and
					.
			5.Location of gas
			 treatment plantsSection
			 43(c)(1)(D) of the Internal Revenue Code of 1986 is amended—
			(1)by striking clause (i), and
			(2)by redesignating clauses (ii) and (iii) as
			 clauses (i) and (ii), respectively.
			
